Consodine, J. C. C.
(temporarily assigned). Onanism is the gravamen of this divorce action for extreme cruelty. The question is one of first impression in our State.
There is an analogy however in H. v. H., 59 N. J. Super. 227 (App. Div. 1959), where judgment nisi was entered on the ground of extreme cruelty premised on an active homosexual relationship of defendant with another woman. There the court stated:
“* * * while the question as to whether active and continuous homosexuality constitutes extreme cruelty is new to our courts, we have no doubt about it on principle, granted a justified factual basis in the particular case for a conclusion that the defendant’s activity endangers the life or health of the aggrieved party, or renders his or her life one of such extreme discomfort and wretchedness as to incapacitate him or her, physically or mentally, from discharging the marital duties, see Friedman v. Friedman, supra (37 N. J. Super. [52], at page 58, 116 A. 2d, at page 796).”
*441Onanism (Bible, Genesis, c. 38) is a sexual deviation as inimicable to the subsistence of the marriage relation as homosexuality. There is equally an incompatibility between the abnormals and the normal.
The facts of the instant case are similar to those in H. v. H. in their proof and corroboration. Let judgment nisi be entered.